Exhibit 10.3

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment to Amended and Restated Employment Agreement (this “Amendment”)
is entered into as of December 29, 2011, by and among Amedisys, Inc., a Delaware
corporation (the “Company”), Amedisys Holding, L.L.C., a Louisiana limited
liability company (“Holding”), and Dale E. Redman, a person of the age of
majority (“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain Amended
and Restated Employment Agreement dated as of January 3, 2011 (the “Original
Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Capitalized Terms. Capitalized terms used but undefined herein shall have
the meanings assigned to them in the Original Agreement.

 

  3. Amendment to the Recitals to the Original Agreement. Effective as of
January 1, 2012, the third clause of the Recitals to the Original Agreement is
hereby amended and restated in its entirety as follows:

WHEREAS, the Company and Holding desire to continue to employ Executive as the
Company’s Executive Vice President of Finance, and Executive desires to accept
such continued employment pursuant to the terms and conditions of this
Agreement;

 

  4. Amendment to Section 4(a) of Original Agreement. Effective as of January 1,
2012, Section 4(a) of the Original Agreement is hereby amended and restated in
its entirety, as follows:

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as Executive Vice President of Finance of
the Company. Executive shall have and perform such duties, responsibilities, and
authorities as are customary for the Executive Vice President of Finance of
corporations of similar size and businesses as the Company as they may exist
from time to time and as are consistent with such positions and status.
Executive shall devote all of his business time and attention (except for
periods of vacation or absence due to illness and other activities permitted
pursuant to Section 4(b)) and his best efforts, abilities, experience and talent
to the position of Executive Vice President of Finance and for the Company’s
businesses.



--------------------------------------------------------------------------------

  5. Amendment to Section 4(d) of Original Agreement. Effective as of January 1,
2012, Section 4(d) of the Original Agreement is hereby amended and restated in
its entirety, as follows:

(d) Rank of Executive Within Company. As Executive Vice President of Finance of
the Company, Executive shall report directly to the Chief Executive Officer of
the Company or as the Board of Directors of the Company (the “Board”) may
otherwise direct.

 

  6. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect. Executive hereby acknowledges and agrees that
the execution and delivery of this Amendment, standing alone, does not
constitute “Good Reason” for him to terminate his employment in accordance with
the procedures outlined in Section 8(c) of the Original Agreement.

 

  7. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  8. Counterparts. This Amendment may be executed in two or more counterparts.

 

  9. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

/S/ William F. Borne

 

William F. Borne

Chief Executive Officer

 

AMEDISYS HOLDING, L.L.C. By:  

/S/ William F. Borne

 

William F. Borne

President

 

EXECUTIVE

/S/ Dale E. Redman

  Dale E. Redman

 

2